— Appeal by defendant from a *595judgment of the County Court, Dutchess County (Vogt, J.), rendered December 9, 1981, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The County Court properly denied defendant’s motion to suppress certain drugs found on the front seat of the car in which defendant was sitting. Under the circumstances of this case, the officers had a reasonable suspicion that defendant had committed a crime, and therefore were authorized to forcibly stop and detain defendant (see, People v De Bour, 40 NY2d 210, 223). Accordingly, the drugs, which were in plain view on the front seat of the car, were properly admitted into evidence (see, People v Allende, 39 NY2d 474, 477). We have considered defendant’s other contentions and find them to be without merit. Lazer, J. P., Bracken, Niehoff and Kooper, JJ., concur.